ORDER
This matter have been duly presented pursuant to Rule 1:20— 10(b), following a granting of a motion for discipline by consent in DRB 16-392 of J. ELLIOT STOLZ, A/K/A JARED E. STOLZ, of FLEMINGTON, who was admitted to the bar of this State in 1990;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d)(conduct prejudicial to the administration of justice), and Rule 1:20-20 (rule imposing certain restrictions on suspended attorneys);
And the parties having agreed that respondent’s conduct violated RPC 8.4(c), RPC 8.4(d) and Rule 1:20-20, and that said conduct warrants a censure or lesser discipline;
And the Disciplinary Review Board having further determined that the stipulated facts supported a violation of RPC 8.1(b) (failure to disclose a fact necessary to correct a misapprehension known by the person to have arisen in the matter);
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent’s unethical *224conduct and having granted the motion for discipline by consent in District Docket No. XIV-2016-0588E and XIV-2016-0589E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20—16(e);
And good cause appearing;
It is ORDERED that J. ELLIOT STOLZ, A/K/A JARED E. STOLZ, of FLEMINGTON is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.